Citation Nr: 1007750	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-31 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for asthma as due to 
herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a skin disease of 
the chest, groin, neck, arms and hands to include residuals 
of a ringworm infection and vitiligo, due to in-service 
herbicide exposure (skin disorder).

3.  Entitlement to service connection for a skin disease of 
the chest, groin, neck, arms and hands to include residuals 
of a ringworm infection and vitiligo, due to in-service 
herbicide exposure (skin disorder).
.


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk

INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970, with service in Vietnam from August 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the RO. 

The Board notes that, regardless of the RO's actions, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the previously denied 
claim.  That matter goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 
1996).  


The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue decided has been accomplished.  

2.  In a  June 1970 rating decision, the RO denied the 
Veteran's original claim of service connection for the skin 
disease of the chest and groin, and for residual scars of a 
ringworm infection; the Veteran was notified of this decision 
and apprised of his appellate rights, but did not file a 
timely appeal.  

3.  The evidence received since the June 1970 rating decision 
does relate to a previously unestablished fact that tends to 
support the claim and to give rise a reasonable possibility 
that the claim can be substantiated.  

4.  Asthma was not present in service or manifested for many 
years thereafter, and is not otherwise related to service, to 
include in-service herbicide exposure. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
June 1970 rating decision to reopen the claim of service 
connection for a skin disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a), 3.159 (2009).

2.  Asthma was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be sent prior 
to the appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in January and March 
2007, prior to the date of the issuance of the appealed 
December 2007 rating decision.

The Board further notes that, in January and March 2007, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran 
was notified of this criteria in March 2007.

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished. 

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
and private treatment records.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran and by his wife, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record on the claim for asthma is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

New and Material Evidence - Legal Criteria

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

Furthermore, the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

Reopening the Claim of Service Connection for a Skin Disorder

As noted above, service connection for a skin disorder 
claimed as a skin condition was denied in a June 1970 rating 
decision.  The Veteran was notified of this decision and of 
his appeal rights at that time and did not appeal the 
decision.  It was held that, although the Veteran was treated 
in service for a skin condition, no residuals or nexus was 
shown by the evidence at the time of the June 1970 rating 
decision.  The June 1970 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.

In a November 2006 statement the Veteran made a request to 
reopen his claim for entitlement to service connection for a 
skin disorder.  Evidence added to the record since the June 
1970 rating decision includes statements by the Veteran and 
his wife in support of his claim and private treatment 
records from R.H. M.D., dated from October 2006 to September 
2007.

Based on a comprehensive review of the record, the Board 
finds the evidence added since the June 1970 rating decision 
regarding the Veteran's service connection claim is new and 
material.  While all of the evidence submitted is new, the 
Board finds that the Veteran's private treatment notes and 
letters are material as they suggest a link between the 
Veteran's service and his current condition and thus relate 
to an unestablished fact necessary to substantiate the claim.  
Therefore, the Veteran's claim is reopened.  

Service Connection - Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; type II diabetes; Chronic lymphocytic 
leukemia; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98  
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  In this regard, as noted earlier, 
service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that the record confirms that the Veteran 
served in Vietnam. Therefore, exposure to herbicides is 
conceded. 

Service Connection for Asthma

The Veteran contends that he developed asthma as the result 
of being exposed to herbicides during active service in 
Vietnam.

As noted above, the record demonstrates that the Veteran 
served in Vietnam during his active duty service, and hence 
may qualify for the presumption delineated in 38 U.S.C.A. § 
1116(a)(2) and 38 C.F.R. §§ 3.307 and 3.309(e), which 
indicates that certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents such as 
Agent Orange.  However, the claimed disability, asthma, is 
not included in the list of diseases associated with exposure 
to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  

Notably, a singular occurrence of treatment for an upper 
respiratory infection was noted in the October 1968 service 
treatment record.  However, by the time of the Veteran's 
discharge examination in February 1970, no additional 
complaints of or treatment for the lungs was indicated.  The 
Board notes that the Veteran's entrance examination, dated in 
July 1967, was negative for a history of any breathing 
problems.  Furthermore, a diagnosis of asthma was not 
indicated in treatment records until at least 30 years after 
the Veteran was discharged from service.  In fact, the 
Veteran did not file his claim for service connection until 
November 2006, nearly 36 years after service.  This is strong 
evidence against a finding that asthma or any reactive airway 
disease had its onset in service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

Various private treatment records dated from June 2001 to 
July 2006, confirm that the Veteran underwent treatment for a 
hyperactive airway disorder.  However, there is no competent 
and persuasive evidence of a nexus between the current 
disability and service.  There also are no medical opinions 
to support the claim.  The Board notes that when the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993), Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

While acknowledging the Veteran's belief that his asthma is 
due to herbicide exposure while in service, it is well 
established that as a layperson, the Veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Id.  Further, the Board observes that the 
Veteran has not asserted that he has experienced symptoms of 
asthma since his period of active duty, but to the contrary 
has indicated that his respiratory condition had its onset 
about 2006. Thus continuity of symptomatology is not a basis 
for an award of service connection in this case. See 
38 C.F.R. § 3.303.

Further, addressing the statutory requirements of 38 C.F.R. § 
3.159(c)(4), the Board notes that in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
Here, the Board finds that the evidence fails to indicate 
that the aforementioned asthma may be associated with the 
Veteran's period of military service as there is no assertion 
that he had symptoms of this condition in service or that 
this condition was due to any in-service event other than 
exposure to Agent Orange.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for asthma and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 at 55 (1990).  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision. 

ORDER

New and material evidence has been received to reopen the 
claim for service connection for a skin disorder; to this 
extent the appeal is granted.

Entitlement to service connection for asthma, to include as 
due to herbicide exposure, is denied. 


REMAND

Following a review of the Veteran's claims file, the Board 
finds that further development is required prior to the 
adjudication of the Veteran's claim.

The Veteran asserts that service connection is warranted for 
a skin disorder.  He claims that the scars on his penis and 
chest that were diagnosed as ringworm in service were in fact 
vitiligo brought on by his herbicide exposure while serving 
in Vietnam.  Furthermore, the Veteran claims that his 
vitiligo of the chest, groin, neck, arms and hands are a 
result of herbicide exposure during active service in 
Vietnam.

The Veteran's November 1968 and April 1969 service treatment 
records show treatment for severe ringworm of the groin, 
buttock, and legs.  During a May 1970 VA examination the 
examiner could not find evidence of residuals of a ringworm 
infection.  The October 2006 private treatment records from 
R.H. M.D. provide a diagnosis of vitiligo and mention prior 
treatment by a Dr. B. and further treatment by a Dr. R. F.  
Where, after a review of the available evidence, the VA 
determines that the evidence of record does not contain 
competent medical evidence to decide the claim, the Veteran 
must be provided with a medical examination when it is 
established that the Veteran suffered an injury in service.  
38 C.F.R. § 3.159(c)(4)(B).  The Veteran should be afforded a 
VA examination in order to obtain an opinion as to whether 
the Veteran's skin disorder is related to an injury or 
disease in service to include as due to herbicide exposure.  
Therefore, the Board finds additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his skin 
disorder.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and those records not 
already associated with the claims file 
should be associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
records identified by the Veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for a 
VA examination to determine whether he 
suffers from a skin disorder (including 
vitiligo) as a result of his active 
service to include as a result of his in-
service herbicide exposure.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that the record 
review and history took place should be 
included in the report of the examiner.  
Based on a review of the record and an 
examination of the Veteran the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
has a skin disorder which had its onset 
during service or is related to service, 
to include herbicide exposure.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations should 
be considered.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


